Citation Nr: 1225883	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of dorsolumbar myositis, levoscoliosis, currently rated at 20 percent

2.  Evaluation of allergic rhinitis, currently rated as noncompensable. 

3.  Entitlement to service connection for degenerative disc disease of the cervical spine, including as secondary to dorsolumbar myositis, levoscoliosis.

4.  Entitlement to service connection for herniated discs and multilevel discogenic disease of the lumbar spine, including as secondary to dorsolumbar myositis, levoscoliosis.

5.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1974 and from February 1977 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issue of an increased rating for dorsolumbar myositis, levoscoliosis, and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran has not manifested any obstruction of either nasal passage as a result of allergic rhinitis.

2.  With regard to the issue of entitlement to service connection for degenerative disc disease of the cervical spine, including as secondary to dorsolumbar myositis, levoscoliosis, the Veteran failed, without good cause, to report for a scheduled VA examination which was required to properly adjudicate this claim.

3.  With regard to the issue of entitlement to service connection for herniated discs and multilevel discogenic disease of the lumbar spine, including as secondary to dorsolumbar myositis, levoscoliosis, the Veteran failed, without good cause, to report for a scheduled VA examination which was required to properly adjudicate this claim.


CONCLUSIONS OF LAW

1.  The criteria for an increased compensable rating for allergic rhinitis have not been met at any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Code 6522 (2011).

2.  The Veteran's claim for service connection for degenerative disc disease of the cervical spine, including as secondary to dorsolumbar myositis, levoscoliosis, is denied based on failure to report for a VA medical examination.  38 C.F.R. § 3.655(a),(b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  The Veteran's claim for service connection for herniated discs and multilevel discogenic disease of the lumbar spine, including as secondary to dorsolumbar myositis, levoscoliosis, is denied based on failure to report for a VA medical examination.  38 C.F.R. § 3.655(a),(b) (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In April and December 2008, the RO sent letters to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the service connection claims, in August 2010 the RO determined that a new VA orthopedic medical examination was needed to adjudicate these claims.  VA complied with its duty to assist by scheduling the Veteran for, and notifying him of, the new VA examination.  As noted below the Veteran failed to appear, without good cause, for the necessary VA orthopedic examination.

The Board notes that the Veteran's service treatment records, and VA medical records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there is any additional obtainable evidence that should be obtained to substantiate the claims.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.

II.  Allergic Rhinitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011).

A July 1974 rating decision granted the Veteran service connection and a noncompensable rating for allergic rhinitis.  In March 2008 the Veteran requested a compensable rating, stating that he takes both over the counter and prescribed medications to treat his allergic rhinitis.  He contends that his allergic rhinitis has worsened in severity. 

The Veteran's allergic rhinitis disability is rated noncompensable pursuant to Diagnostic Code 6522.  For allergic or vasomotor rhinitis, with polyps, a 30 percent rating is warranted; without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, a 10 percent rating is warranted.  38 C.F.R. §4.97; Code 6522. 

In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a zero percent evaluation, a zero percent evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31 (2011). 

After review of the record, the Board finds that the Veteran has not manifested any obstruction of either nasal passage as a result of allergic rhinitis. 

On VA examination in February 2008, the Veteran reported that he had recurrent nasal stuffiness, occasional watery discharge, and occasional headaches.  The diagnoses included mild allergic rhinitis and the examiner stated that the condition had no effect on the Veteran's occupational functioning and daily activities.  The examiner noted that the Veteran had no nasal polyps and no obstruction of either nostril.  

A January 2010 VA examination showed no sign of nasal obstruction, nasal polyps or septal deviation.  The Veteran complained of recurrent nasal stuffiness.  The examiner stated that the Veteran's allergic rhinitis did not affect his occupational functioning or daily activities.  The diagnoses included mild allergic rhinitis.  The Board notes that the diagnoses also included chronic right maxillary sinusitis.  The Veteran, however, does not have service connection in effect for sinusitis.  

The evidence of record demonstrates that the Veteran has not had manifestations of any nasal obstruction.  As there is no evidence that the Veteran has 50 percent obstruction on both sides, or complete obstruction on one side, there is no basis upon which to assign the minimum 10 percent rating for this disability.  The Board has considered the Veteran's reported symptoms.  However, other than asserting that he takes medication for his allergic rhinitis and that his symptoms have gotten worse, the assertions do not rise to the level as establishing a basis for an increased rating.  Here, we find the medical evidence, prepared by skilled professionals, disclosing no obstruction and no polyps to be far more probative than the Veteran's generic assertions.  Furthermore, even accepting all of the Veteran's assertions regarding his allergic rhinitis to be true, he still has not established the criteria for a compensable rating for allergic rhinitis.  Accordingly, the preponderance of the evidence is against the claim.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. 3 8 C.F.R. § 3.321(b)(1) (2011); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's allergic rhinitis evaluation directly corresponds to the schedular criteria for the rating that has been assigned under Diagnostic Code 6522.  For this reason, the Board finds that the assigned schedular noncompensable rating is adequate to rate the Veteran's disability, and that no referral for an extraschedular rating is required. 

III.  Service Connection Claims

In March 2008, the Veteran filed a claim for service connection for degenerative disc disease of the cervical spine, including as secondary to dorsolumbar myositis, levoscoliosis, and a claim for service connection for herniated discs and multilevel discogenic disease of the lumbar spine, including as secondary to dorsolumbar myositis, levoscoliosis.  The record indicates that another VA spine examination was needed to adjudicate these claims and that the Veteran was notified that he would be scheduled for another VA examination at a VA facility and that if he failed to report, without good cause, the claim could be denied.  The Veteran failed to report for the August 2010 VA examination without good cause.  In a December 2010 supplemental statement of the case (SSOC), he was notified that the VA facility indicated that he had failed to report to the VA examination.

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (2011).

In this case, the Veteran's claim for service connection for degenerative disc disease of the cervical spine, and for service connection for herniated discs and multilevel discogenic disease of the lumbar spine, is not the original claim for compensation.  38 C.F.R. § 3.160(b).  The Veteran filed his original claim for compensation in March 1974; he has filed several other claims since then.  

The Board notes that, although there is no copy of the notice sent by the VA Medical Center (VAMC) to the Veteran of the scheduled examination, "there is no requirement for that document to be contained in the record for the presumption of regularity to apply."  Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  Rather, the presumption of regularity, under which it is presumed that government officials have properly discharged their official duties, applies where, as here, the RO followed the regular process for scheduling an examination and notifying the Veteran of that examination and there is no indication that the notice was sent to an incorrect address.  Id. at 339.  The Veteran has not indicated that his address has changed or that he had good cause for failure to report for the scheduled examination. 

Accordingly, the Board finds that the Veteran has provided no justifiable reason for his failure to appear for the VA examination in August 2010.  As good cause is not demonstrated for his failure to report, and the examination was scheduled in conjunction with another original claim, the claims for service connection must be denied by express VA regulation.  See 38 C.F.R. § 3.655(b).  This is nondiscretionary, as evidenced by use of the word "shall" in this regulation. 

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As indicated above, the current claims are not the original claim for compensation; they are new claims for different service-connected disabilities on another original claim.  As such, the claims are denied pursuant to 38 C.F.R. § 3.655(b).  Where, as here, the regulation is dispositive, the claims must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A compensable evaluation for allergic rhinitis is denied.

Service connection for degenerative disc disease of the cervical spine, including as secondary to dorsolumbar myositis, levoscoliosis, is denied.

Service connection for herniated discs and multilevel discogenic disease of the lumbar spine, including as secondary to dorsolumbar myositis, levoscoliosis, is denied.


REMAND

Virtual VA reveals that the RO received medical evidence pertinent to the Veteran's claim for an increased rating for dorsolumbar myositis, levoscoliosis, and pertinent to his TDIU claim, subsequent to the most recent (December 2010) SSOC regarding these issues, and prior to certification of these issues to the Board.  This medical evidence includes May 2011 evidence from an orthopedic physician.  Accordingly, the Veteran's claim for an increased rating for dorsolumbar myositis, levoscoliosis must be remanded for issuance of an SSOC.  38 C.F.R. §§ 19.31, 19.37 (2011).

The Veteran's updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the Veteran's claims file all VA medical records, both inpatient and outpatient, dated from March 2008 to present.

2.  Readjudicate the appeal for an increased rating for dorsolumbar myositis, levoscoliosis, and the appeal for TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided an SSOC and an appropriate period of time for response.  The SSOC should consider all evidence received since the December 2010 SSOC.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


